              Case 4:19-cv-01751-DMR Document 22 Filed 07/23/19 Page 1 of 4



1    Michael S. Kwun (SBN 198945)
     mkwun@kblfirm.com
2    Nicholas A. Roethlisberger (SBN 280497)
3    nroethlisberger@kblfirm.com
     KWUN BHANSALI LAZARUS LLP
4    555 Montgomery St., Suite 750
     San Francisco, CA 94111
5    Tel: (415) 630-2350
6    Ben Rosenfeld (SBN 203845)
7    ben.rosenfeld@comcast.net
     ATTORNEY AT LAW
8    3330 Geary Blvd., 3rd Floor East
     San Francisco, CA 94118
9    Tel: (415) 285-8091
     Fax: (415) 285-8092
10
11   Attorneys for Defendant
     ISIS LOVECRUFT
12
13                                UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                           OAKLAND DIVISION
16
     PETER TODD,                                           Case No.: 4:19-cv-01751-DMR
17
                   Plaintiff,                              DEFENDANT’S MOTION FOR
18
                                                           ADMINISTRATIVE RELIEF
19                 v.                                      (L.R. 7-11)

20   ISIS LOVECRUFT,

21
                   Defendant.
22
23          Defendant, through undersigned counsel, hereby requests that the Court seal
24   Document No. 20-4, already filed in this case, so that defendant may redact two words in
25   one of the attachments to the document before re-filing it publicly.
26          Document No. 20-4, filed on July 15, 2019, contains Defense Counsel Ben Rosenfeld’s
27   Declaration in Support of Motion to Strike, or Alternatively, Motion to Dismiss Plaintiff’s
28   Complaint, and attachments thereto.
                                                          1
                                D EFENDANT ’ S M OTION   FOR   A DMINISTRATIVE R ELIEF
              Case 4:19-cv-01751-DMR Document 22 Filed 07/23/19 Page 2 of 4



1           One of the attachments to Document No. 20-4, which is marked Exhibit A, is a
2    Declaration by Jane Doe asserting that she told defendant she was raped by the plaintiff,
3    Peter Todd. She provided her declaration on condition that it be filed anonymously. (See
4    declaration hereto.)
5           Defense counsel has since come to realize that Jane Doe’s identity could be divined
6    from information contained in her declaration, and seeks to redact a small portion of it, i.e.
7    the seventh and eighth words in paragraph 3a in order to help protect her identity. (See
8    declaration hereto; defendant asks the Court to consult the sealed, filed document for
9    reference.)
10          On July 19, 2019, defendant’s undersigned counsel contacted the Clerk’s office to ask
11   what could be done. Because Document No. 20-4 and its components were filed together
12   as one document, the Clerk could only seal Document No. 20-4 in its entirety, and did so,
13   pending this motion for administrative relief.
14          Defendant therefore brings this motion for administrative relief to seal Document
15   No. 20-4 (preserving the status quo)—provided that if the Court grants this request,
16   defense counsel will then publicly re-file all of the same pages comprising Document 20-4,
17   but marking it “redacted” and redacting only the seventh and eighth words in paragraph 3a
18   of Jane Doe’s declaration. (See Declaration hereto.)
19          A party seeking to seal a judicial record bears the burden of demonstrating
20   compelling reasons for the sealing “that outweigh the general history of access and the
21   public policies favoring disclosure.” Kamakana v. City & County of Honolulu, 447 F.3d 1172,
22   1178-1179 (2006) (internal quotations and citations omitted). “In turn, the court must
23   conscientiously balance the competing interests of the public and the party who seeks to
24   keep certain judicial records secret.” Id. at 1179 (internal quotations and citations
25   omitted).
26               In general, compelling reasons sufficient to outweigh the public's
                 interest in disclosure and justify sealing court records exist when such
27               court files might have become a vehicle for improper purposes, such
28               as the use of records to gratify private spite, promote public scandal,
                 circulate libelous statements, or release trade secrets. [Citation.] The
                                                      2
                               D EFENDANT ’ S M OTION   FOR   A DMINISTRATIVE R ELIEF
              Case 4:19-cv-01751-DMR Document 22 Filed 07/23/19 Page 3 of 4



1               mere fact that the production of records may lead to a litigant's
                embarrassment, incrimination, or exposure to further litigation will
2               not, without more, compel the court to seal its records.
3
     Id. (internal quotations and citations omitted).
4
            Court have found that safeguarding the identity of a rape victim furnishes
5
     justification for sealing and redacting filed documents, and/or using a pseudonym for the
6
     victim. See Scott v. Graham, 2016 U.S. Dist. LEXIS 159245, *3 (S.D.N.Y. 2016) (“Here, there
7
     is a compelling reason to limit the general public's access to the documents filed in this
8
     case: safeguarding the identity of a rape victim.”); and see, Doe v. Blue Cross & Blue Shield
9
     United of Wis., 112 F.3d 869, 872 (7th Cir. 1997) (the use of “fictitious names [is] allowed when
10
     necessary to protect the privacy of children, rape victims and other particularly vulnerable
11
     parties”); Doe v. Boulder Valley Sch. Dist. No. RE-2, 2011 U.S. Dist. LEXIS 96937, *6 (sealing
12
     names of minor plaintiffs alleging sexual assault, and finding that it was immaterial that
13
     defendants knew their identities where they were trying to shield their identities from persons
14
     not associated with the defendants).
15
            In this matter, Jane Doe provided her declaration on condition that it be filed
16
     anonymously, stating that she was extremely traumatized and expressing fear that
17
     disclosure of her identity could subject her to further trauma. (Declaration hereto.)
18
     Defendant seeks only to redact a small amount of information in Jane Doe’s declaration
19
     which could have been left out originally. The public does not have an interest in
20
     determining her identity from the information sought to be sealed and redacted.
21
            Plaintiff, through counsel, stipulates to this request. (See accompanying
22
     stipulation.)
23
24
25

26
     ///
27
     ///
28
                                                          3
                                D EFENDANT ’ S M OTION   FOR   A DMINISTRATIVE R ELIEF
              Case 4:19-cv-01751-DMR Document 22 Filed 07/23/19 Page 4 of 4



1           WHEREFORE, defendant respectfully requests that the Court order Document No. 20-4
2    sealed and a redacted version publicly re-filed, as described above.
3                                          Respectfully Submitted,
4           July 23, 2019                  By:      s/ Ben Rosenfeld
5                                                   Ben Rosenfeld

6                                          Michael S. Kwun
                                           Nicholas A. Roethlisberger
7                                          KWUN BHANSALI LAZARUS LLP
                                           Ben Rosenfeld
8
9                                          Attorneys for Defendant ISIS LOVECRUFT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
27
28
                                                         4
                               D EFENDANT ’ S M OTION   FOR   A DMINISTRATIVE R ELIEF
